                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON




1                                                                Aug 26, 2019
                                                                     SEAN F. MCAVOY, CLERK


2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 1:18-CR-02037-SMJ-1
5
                                 Plaintiff,
6                                               ORDER GRANTING
                 v.                             GOVERNMENT’S MOTION TO
7                                               DISMISS COUNT 2 OF THE
     LORENZO ELIAS MENDEZ,                      SUPERSEDING INDICTMENT
8
                                 Defendant.
9

10         Before the Court, without oral argument, is the Government’s Motion to

11   Dismiss Count 2 of the Superseding Indictment. ECF No. 224. The Government

12   moves to dismiss Count 2 of the Superseding Indictment without prejudice as to

13   Defendant Lorenzo Elias Mendez pursuant to Federal Rule of Criminal Procedure

14   48(a). Having reviewed the pleadings filed in connection with the motion, the Court

15   grants the Government’s motion. The Court makes no judgment as to the merit or

16   wisdom of this dismissal.

17         Accordingly, IT IS HEREBY ORDERED:

18         1.    The Government’s Motion to Dismiss Count 2 of the Superseding

19               Indictment, ECF No. 224, is GRANTED.

20


     ORDER GRANTING GOVERNMENT’S MOTION TO DISMISS COUNT 2 OF
     THE SUPERSEDING INDICTMENT - 1
1          2.    Count 2 of the Superseding Indictment ECF No. 101, is DISMISSED

2                WITHOUT PREJUDICE as to Defendant Lorenzo Elias Mendez.

3          3.    The September 30, 2019 trial date and all other hearings with regard

4                to Count 2 of the Superseding Indictment only are STRICKEN, and

5                all pending motions related to Count 2 of the Superseding Indictment

6                are DENIED AS MOOT.

7          4.    Sentencing on Count 1 of the Superseding Indictment, currently

8                scheduled for November 5, 2019, is not affected by this Order.

9          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

10   provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

11   Service.

12         DATED this 26th day of August 2019.

13
                       __________________________
14                     SALVADOR MENDOZA, JR.
                       United States District Judge
15

16

17

18

19

20


     ORDER GRANTING GOVERNMENT’S MOTION TO DISMISS COUNT 2 OF
     THE SUPERSEDING INDICTMENT - 2
